IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37650

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 725
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 2, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHRISTOPHER A. HARRY,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, and consecutive unified term of ten years for two
       counts of possession of sexually exploitative material, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Christopher A. Harry pled guilty to two counts of possession of sexually exploitative
material. I.C. § 18-1507. The district court sentenced Harry to a unified term of ten years, with
a minimum period of confinement of three years, for the first count and a consecutive unified
indeterminate term of ten years for the second count. Harry appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Harry’s judgment of conviction and sentences are affirmed.




                                                   2